UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-6223



In Re: PATRICK LAMAR HARRIS,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CR-94-297)


Submitted:   July 27, 2000                 Decided:   August 9, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick Lamar Harris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Harris filed this mandamus petition seeking an order

directing the district court to act on a 28 U.S.C.A. § 2255 (West

Supp. 2000) motion.   Shortly after this mandamus petition was re-

ceived, the district court entered an order denying Harris’s

motion.   In light of the district court’s recent action, we deny

the request for mandamus relief as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2